Exhibit 10.1

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Agreement”) is made as of this 15th day of
September, 2006 by and among Storm Cat Energy Corporation, a company
incorporated under the laws of the Province of British Columbia, Canada (the
“Company”), and Trapeze Capital Corp., a company incorporated under the laws of
Ontario, Canada (the “Investor”).

Recitals:

A.            The Investor desires to purchase from the Company, and the Company
desires to issue and sell its common shares, without par value per share (the
“Common Shares”), to the Investor at a per share purchase price of (1) CDN$1.80
with respect 6,172,839 Common Shares that will qualify as flow-through shares
(the “Flow-Through Shares”), and (2) CDN$1.58 with respect 7,594,937 Common
Shares (the “Ordinary Shares” and together with the Flow-Through Shares, the
“Shares”), together with warrants to acquire 2,126,582 Common Shares, at an
exercise price of CDN$1.90 per share (the “Warrants”), in the form to be
attached to the Subscription Agreement to be entered into between the Company
and the Investor (the “Subscription Agreement”) preceding the closing of this
offering (the “Private Placement”); and

B.            The Company and the Investor are executing and delivering this
Agreement in connection with an offering in Canada with respect to Foreign
Investor (as defined below) in reliance upon Regulation S (“Regulation S”), as
promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (the “1933 Act”), and on the “accredited investor” exemption from
applicable Canadian prospectus and registration requirements contained in
Section 2.3 of National Instrument 45-106 of the Canadian Securities
Administrators.

NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


1.             PURCHASE AND SALE OF THE SHARES AND WARRANTS.  SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT AND THE SUBSCRIPTION AGREEMENT, ON THE
CLOSING DATE (AS DEFINED BELOW), THE INVESTOR SHALL PURCHASE, AND THE COMPANY
SHALL SELL AND ISSUE TO THE INVESTOR, 6,172,839 FLOW-THROUGH SHARES AT AN
AGGREGATE PURCHASE PRICE OF CDN$11,111,110, 7,594,937 ORDINARY SHARES AT AN
AGGREGATE PURCHASE PRICE OF CDN$12,000,000, AND 2,126,582 WARRANTS.  THE
FLOW-THROUGH SHARES WILL BE USED TO INCUR EXPLORATION AND DEVELOPMENT EXPENSES
WHICH QUALIFY AS CEE UNDER THE INCOME TAX ACT (CANADA).


2.             CLOSING.  UPON THE DATE OF CONFIRMATION THAT THE CONDITIONS TO
CLOSING SPECIFIED IN THIS AGREEMENT OR IN THE SUBSCRIPTION AGREEMENT HAVE BEEN
SATISFIED OR DULY WAIVED BY THE INVESTOR OR THE COMPANY, AS APPLICABLE (THE
“CLOSING DATE”), THE CERTIFICATES REPRESENTING THE SHARES AND THE WARRANTS SHALL
BE RELEASED TO THE INVESTOR UPON PAYMENT IN FULL OF THE AGGREGATE PURCHASE PRICE
TO THE COMPANY (AS SET FORTH ABOVE) BY THE INVESTOR (THE “CLOSING”).  THE
PURCHASE AND SALE OF THE SHARES AND THE WARRANTS IN THE CLOSING SHALL TAKE PLACE
AT SUCH LOCATION AND ON SUCH DATE AS THE COMPANY AND THE INVESTOR SHALL MUTUALLY
AGREE.


--------------------------------------------------------------------------------




 


3.             REPRESENTATIONS, WARRANTIES AND COVENANTS.  THE COMPANY AND THE
INVESTOR WILL EACH MAKE CUSTOMARY REPRESENTATIONS, WARRANTIES AND COVENANTS TO
THE OTHER IN THE SUBSCRIPTION AGREEMENT.


4.             REGULATION S OFFERING.  THE INVESTOR REPRESENTS THAT IT IS (I)
NOT A U.S. PERSON AS THAT TERM IS DEFINED IN REGULATION S, (II) A RESIDENT OF
CANADA AND (III) WHO IS ACQUIRING THE SHARES AND WARRANTS IN RELIANCE ON THE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT PROVIDED BY
REGULATION S (A “FOREIGN INVESTOR”).  THE INVESTOR ACKNOWLEDGES THAT THE SHARES
AND WARRANTS TO BE PURCHASED BY THE INVESTOR WILL BE ACQUIRED FOR INVESTMENT FOR
THE INVESTOR’S OWN ACCOUNT, OR AS A DISTRIBUTOR AS THAT TERM IS DEFINED IN
REGULATION S, AND NOT FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON, AND NOT WITH
A VIEW TO THE RESALE OR DISTRIBUTION OF ANY PART THEREOF IN THE UNITED STATES
AND THAT THE INVESTOR HAS NO PRESENT INTENTION OF SELLING, GRANTING ANY
PARTICIPATION IN, OR OTHERWISE DISTRIBUTING THE SAME IN THE UNITED STATES.  THE
INVESTOR HEREBY AGREES TO RESELL THE SHARES OR THE COMMON SHARES UNDERLYING THE
WARRANTS ONLY IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO
REGISTRATION UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION. 
IT IS UNDERSTOOD THAT CERTIFICATES EVIDENCING THE SHARES AND THE WARRANTS HELD
BY THE INVESTOR SHALL BEAR SPECIFIC REGULATION S LEGENDS AS SET FORTH IN THE
SUBSCRIPTION AGREEMENT.


5.             CONDITIONS TO CLOSING.  THE COMPANY’S OBLIGATION TO SELL AND
ISSUE THE SHARES AND THE WARRANTS, AND THE INVESTOR’S OBLIGATION TO PURCHASE THE
SHARES AND THE WARRANTS, AT THE CLOSING IS SUBJECT TO THE FULFILLMENT TO THE
SATISFACTION OF THE COMPANY OR THE INVESTOR (AS APPLICABLE) ON OR PRIOR TO THE
CLOSING DATE OF THE CONDITIONS AS SET FORTH IN THE SUBSCRIPTION AGREEMENT, ANY
OF WHICH MAY BE WAIVED BY THE COMPANY OR THE INVESTOR.  FOR GREATER CERTAINTY
AND WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE HEREIN CONTEMPLATED
TRANSACTION WILL BE SUBJECT TO THE PRIOR ACCEPTANCE OF THE TORONTO STOCK
EXCHANGE AND THE AMERICAN STOCK EXCHANGE AND THE PARTIES HERETO AGREE TO AMEND
THE TERMS AND CONDITIONS OF THIS AGREEMENT TO THE EXTENT REQUIRED TO SECURE SUCH
PRIOR ACCEPTANCE.


6.             MISCELLANEOUS.


6.1.          SUCCESSORS AND ASSIGNS.  THIS AGREEMENT MAY NOT BE ASSIGNED BY A
PARTY HERETO WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY OR THE INVESTOR,
AS APPLICABLE; PROVIDED, HOWEVER, THAT AN INVESTOR MAY ASSIGN ITS RIGHTS AND
DELEGATE ITS DUTIES HEREUNDER IN WHOLE OR IN PART TO AN AFFILIATE OR TO A THIRD
PARTY IN COMPLIANCE WITH RULES AND REGULATIONS OF THE SEC AND APPLICABLE
SECURITIES REGULATORY AUTHORITIES IN THE PROVINCES AND TERRITORIES OF CANADA,
AND THAT SHALL AGREE IN WRITING TO BE BOUND BY THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND SUBSCRIPTION AGREEMENT.  THE PROVISIONS OF THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE RESPECTIVE PERMITTED SUCCESSORS
AND ASSIGNS OF THE PARTIES.  EXCEPT FOR PROVISIONS OF THIS AGREEMENT EXPRESSLY
TO THE CONTRARY, NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO
CONFER UPON ANY PARTY OTHER THAN THE PARTIES HERETO OR THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS ANY RIGHTS, REMEDIES, OBLIGATIONS, OR LIABILITIES UNDER
OR BY REASON OF THIS AGREEMENT.


6.2.          COUNTERPARTS; FAXES.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR
MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE

2


--------------------------------------------------------------------------------





 


ONE AND THE SAME INSTRUMENT.  THIS AGREEMENT MAY ALSO BE EXECUTED VIA FACSIMILE,
WHICH SHALL BE DEEMED AN ORIGINAL.


6.3.          NOTICES.  UNLESS OTHERWISE PROVIDED, ANY NOTICE REQUIRED OR
PERMITTED UNDER THIS AGREEMENT SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED
EFFECTIVELY GIVEN AS HEREINAFTER DESCRIBED ON THE EARLIER OF (I) IF GIVEN BY
PERSONAL DELIVERY, THEN SUCH NOTICE SHALL BE DEEMED GIVEN UPON SUCH DELIVERY;
(II) IF GIVEN BY FACSIMILE OR ELECTRONIC MAIL, THEN SUCH NOTICE SHALL BE DEEMED
GIVEN UPON RECEIPT OF CONFIRMATION OF COMPLETE TRANSMITTAL; (III) IF GIVEN BY
MAIL, THEN SUCH NOTICE SHALL BE DEEMED GIVEN UPON THE EARLIER OF (A) RECEIPT OF
SUCH NOTICE BY THE RECIPIENT, OR (B) THREE DAYS AFTER SUCH NOTICE IS DEPOSITED
IN FIRST CLASS MAIL, POSTAGE PREPAID; (IV) IF GIVEN BY AN INTERNATIONALLY
RECOGNIZED OVERNIGHT AIR COURIER, THEN SUCH NOTICE SHALL BE DEEMED GIVEN ONE DAY
AFTER DELIVERY TO SUCH CARRIER; AND (V) UPON ACTUAL RECEIPT BY THE PARTY TO WHOM
THE NOTICE IS REQUIRED TO BE GIVEN.  ALL NOTICES SHALL BE ADDRESSED TO THE PARTY
TO BE NOTIFIED AT THE ADDRESS SPECIFIED ON THE SIGNATURE PAGE HERETO, OR AT SUCH
OTHER ADDRESS AS SUCH PARTY MAY DESIGNATE BY TEN DAYS’ ADVANCE WRITTEN NOTICE TO
THE OTHER PARTY:


6.4.          EXPENSES.  THE COMPANY SHALL PAY THE REASONABLE FEES AND EXPENSES
OF COKER, PALMER, PHILLIPS & MULLEN, INC. AS AGREED TO BETWEEN THE COMPANY AND
COKER, PALMER, PHILLIPS & MULLEN, INC..  THE INVESTOR SHALL BEAR ITS OWN
EXPENSES IN CONNECTION WITH THE NEGOTIATION, PREPARATION, EXECUTION AND DELIVERY
OF THIS AGREEMENT.  IN THE EVENT THAT LEGAL PROCEEDINGS ARE COMMENCED BY ANY
PARTY TO THIS AGREEMENT AGAINST ANOTHER PARTY TO THIS AGREEMENT IN CONNECTION
WITH THIS AGREEMENT OR THE SUBSCRIPTION AGREEMENT, THE PARTY OR PARTIES WHICH DO
NOT PREVAIL IN SUCH PROCEEDINGS SHALL SEVERALLY, BUT NOT JOINTLY, PAY THEIR PRO
RATA SHARE OF THE REASONABLE ATTORNEYS’ FEES AND OTHER REASONABLE OUT-OF-POCKET
COSTS AND EXPENSES INCURRED BY THE PREVAILING PARTY IN SUCH PROCEEDINGS.


6.5.          AMENDMENTS AND WAIVERS.  ANY TERM OF THIS AGREEMENT MAY BE AMENDED
AND THE OBSERVANCE OF ANY TERM OF THIS AGREEMENT SHALL NOT BE WAIVED (EITHER
GENERALLY OR IN A PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR
PROSPECTIVELY), WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY AND THE
INVESTOR.


6.6.          PUBLICITY.  EXCEPT AS SET FORTH BELOW, NO PUBLIC RELEASE OR
ANNOUNCEMENT CONCERNING THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE ISSUED BY
THE COMPANY OR THE INVESTOR WITHOUT THE PRIOR CONSENT OF THE OTHER PARTY, EXCEPT
THE COMPANY WILL MAKE SUCH OTHER FILINGS AND NOTICES IN THE MANNER AND TIME
REQUIRED BY THE SEC AND THE SECURITIES REGULATORY AUTHORITIES IN THE PROVINCES
AND TERRITORIES OF CANADA IN WHICH SUCH FILINGS AND NOTICES ARE REQUIRED.


6.7.          SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT THAT IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF BUT SHALL BE INTERPRETED AS IF IT
WERE WRITTEN SO AS TO BE ENFORCEABLE TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION
SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER
JURISDICTION.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HEREBY
WAIVE ANY PROVISION OF LAW WHICH RENDERS ANY PROVISION HEREOF PROHIBITED OR
UNENFORCEABLE IN ANY RESPECT.

3


--------------------------------------------------------------------------------




 


6.8.          ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING THE SUBSCRIPTION
AGREEMENT AND ANY DOCUMENTS RELATED THERETO, CONSTITUTE THE ENTIRE AGREEMENT
AMONG THE COMPANY AND THE INVESTOR WITH RESPECT TO THE PRIVATE PLACEMENT AND THE
SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, BOTH ORAL AND WRITTEN, BETWEEN THE COMPANY AND THE INVESTOR WITH
RESPECT TO THE PRIVATE PLACEMENT AND THE SUBJECT MATTER HEREOF AND THEREOF;
PROVIDED HOWEVER, THE OBLIGATIONS OF AN INVESTOR UNDER ANY NONDISCLOSURE
AGREEMENT OR CONFIDENTIALITY LETTER ENTERED INTO BY SUCH INVESTOR IN CONNECTION
WITH THE OFFERING OF THE SECURITIES SHALL CONTINUE TO APPLY IN ACCORDANCE WITH
THE TERMS THEREOF.


6.9.          FURTHER ASSURANCES.  THE PARTIES SHALL EXECUTE AND DELIVER ALL
SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE ALL SUCH OTHER ACTIONS AS MAY
REASONABLY BE REQUIRED TO CARRY OUT THE TRANSACTIONS CONTEMPLATED HEREBY AND TO
EVIDENCE THE FULFILLMENT OF THE AGREEMENTS HEREIN CONTAINED.


6.10.        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE PROVINCE OF BRITISH COLUMBIA
WITHOUT REGARD TO THE CHOICE OF LAW PRINCIPLES THEREOF.

[Signature Page to Follow]

4


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the undersigned has executed this Purchase Agreement or
caused its duly authorized officers to execute this Purchase Agreement as of the
date first above written.

STORM CAT ENERGY CORPORATION

 

 

 

 

 

 

 

By:

/s/ Paul Wiesner

 

Name:

Paul Wiesner

 

Title:

Chief Financial Officer

 

 

 

 

Address:

 

 

 

 

Storm Cat Energy Corporation

 

1125 Seventeenth Street; Suite 2310

 

Denver, CO 80202

 

Attn: J. Scott Zimmerman

 

Fax: (303) 991-5075

 

 

 

 

 

 

 

TRAPEZE CAPITAL CORP.

 

 

 

 

 

 

 

By:

/s/ Randall Abramson

 

Name:

Randall Abramson

 

Title:

President

 

 

 

 

Address:

 

 

 

 

Trapeze Capital Corp.

 

22 St. Clair Avenue East, 18th Floor

 

Toronto, ON M4T 2S3

 

Attn:

 

 

Fax: (416) 867-9771

[Signature Page Purchase Agreement.]

 

5


--------------------------------------------------------------------------------